UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TANESHIA Y. CHILES,

                              Plaintiff,        DECISION AND ORDER

                                                1:14-CV-00943-MAT
                  -vs-

ANDREW SAUL,1
Commissioner of Social Security,

                         Defendant.
________________________________________

I.          Introduction

      Plaintiff has filed a Motion for Attorney’s Fees, seeking the

amount of $10,324.75, pursuant to 42 U.S.C. § 406(b).                  Docket

No. 18.    Defendant has filed a response, indicating that he does

not oppose Plaintiff’s request.        Docket No. 21.     The matter is now

fully submitted and ready for decision.           Docket No. 23.      For the

reasons discussed below, Plaintiff’s motion is granted.



II.         Background

      On June 23, 2017, this Court reversed the decision of the

Commissioner of Social Security denying Plaintiff’s application for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”), and remanded the matter for further proceedings.

See Docket No. 15.         On August 31, 2017, the Court signed a


      1

      On June 17, 2019, Andrew Saul became the Commissioner of Social Security.
Accordingly, his name is substituted for the originally-named defendant in this
action. See Fed. R. Civ. P. 25(d).
stipulation entered into by the parties, whereby Plaintiff was

awarded $6,530.00 pursuant to the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412, in full satisfaction of her claim

pursuant to the EAJA, for her attorney’s services performed in

connection with this action.         Docket No. 17.

     Subsequently, on July 3, 2019, Plaintiff received a Notice of

Award from the Social Security Administration indicating that she

was being awarded $55,699.00 in past due SSI benefits. Docket Nos.

18-2 at ¶ 10 & 18-4.

     Pursuant    to   the    fee   agreement     signed    by   Plaintiff,       her

attorney is entitled to 25 percent of her past due benefits.

Docket No. 18-2 at ¶ 6.         Based on the above-referenced award of

benefits, the amount due to Plaintiff’s attorney pursuant to the

fee agreement would be $13,924.75.             See id. at ¶ 19.           However,

Plaintiff’s attorney has requested a fee of only $10,325.75.                     Id.

at ¶ 2.   Plaintiff’s attorney has already received the sum of

$6,540.00, pursuant to the above-mentioned EAJA application and

stipulation,    and   he    states   that   he   will     refund   this    fee   to

Plaintiff once the instant request is granted.                     Id. at ¶ 18.

Plaintiff’s attorney has submitted the award notice (Docket No. 18-

4), the fee agreement (Docket No. 18-3), and his time records to

date (Docket Nos. 18-5 & 18-7).

III. Discussion

     Title 42, Section 406(b) provides as follows:


                                      -2-
     Whenever a court renders a judgment favorable to a
     claimant under this subchapter who was represented before
     the court by an attorney, the court may determine and
     allow as part of its judgment a reasonable fee for such
     representation, not in excess of 25 percent of the total
     of the past-due benefits to which the claimant is
     entitled by reason of such judgment[.]

42 U.S.C. § 406(b)(l)(A).

     “When a contingent fee has been agreed to by the parties, the

district court must determine whether the fee is reasonable[,]”

“giv[ing] due deference to the intent of the parties” while “not

blindly approv[ing] every fee request made pursuant to a contingent

agreement.”   Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

Mathematical calculations are not required, but the district court

should determine whether the contingency percentage is within the

25 percent cap. Id. In addition, it should consider “whether there

has been fraud    or   overreaching    in   making   the   agreement”   and

“whether the requested amount is so large as to be a windfall to

the attorney.”   Id. (citations omitted).

     Here, based on the total award of benefits ($55,699.00), the

amount due to Plaintiff’s attorney pursuant to the fee agreement

would be $13,924.75.    Plaintiff’s attorney has requested a reduced

fee of $10,324.75, which represents 18.53% of the total past-due

benefits awarded.      See Docket No. 18-2 at 4.           Therefore, the

revised contingency percentage is less than the 25 percent cap

authorized by § 406(b).




                                 -3-
       Given that Plaintiff’s attorney has requested a reduced fee

amount, the Court concludes that there is no evidence of fraud or

overreaching.       The Court also finds that the amount requested does

not appear to be so large as to be a windfall to the attorney.                   See

Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002); see also Docket

No. 18-7. Plaintiff’s counsel began working on Plaintiff’s case in

May 2013, after the administrative law judge denied her claim for

benefits.     See Docket No. 18-2 at ¶ 7.                  He has spent 36.1 hours

preparing Plaintiff’s case before the federal district court, see

Docket No. 18-7, which yields an hourly fee of $286 (see Docket

Nos.   18-1    at   5   &    21   at   4),     and    is    reasonable   under   the

circumstances.          As   explained       above,    Plaintiff’s    counsel    was

successful in securing benefits for Plaintiff.

       Plaintiff’s counsel has requested, separate and apart from the

instant request for fees, $10,000 for work he performed at the

administrative level, pursuant to 42 U.S.C. § 406(a).                    See Docket

No. 18-2 at ¶¶ 12-13. The $10,000 Plaintiff’s counsel requests for

his work done at the administrative level pursuant to § 406(a),

combined with the $10,324.75 he requests pursuant to § 406(b),

totals $20,324.75, and is more than 25 percent of Plaintiff’s past

due benefits.        On this point, Defendant cites to Culbertson v.

Berryhill, 139 S. Ct. 517 (2019), a Supreme Court case in which the

Court held that the 25 percent fee cap applies only to fees under

§ 406(b).     See Docket No. 21 at 5; see also Culbertson, 139 S. Ct.


                                         -4-
at 519 (“Because § 406(b) by its terms imposes a 25% cap on fees

only for representation before a court, and § 406(a) has separate

caps on fees for representation before the agency, we hold that the

statute does not impose a 25% cap on aggregate fees.”).                    In other

words, while the fee an attorney seeks pursuant to § 406(b) may not

exceed   25    percent    of    a    plaintiff’s      past    due    benefits,    the

attorney’s fee in the aggregate (which includes the award the

attorney seeks pursuant to § 406(a)), is not capped at 25 percent.

Accordingly, the aggregate fee that Plaintiff’s counsel seeks in

this case is proper under Culbertson.

      Defendant,   however,          points    to   the   language    contained   in

Plaintiff’s fee agreement, which provides that 25 percent is the

most an attorney can receive under the agreement.                        See Docket

No. 21 at 6 (“The recent decision in Culbertson . . . is a separate

point from Plaintiff’s actual fee agreement with her attorney.”).

Plaintiff’s counsel responds that his fee request is proper under

Culbertson, and explains that Plaintiff signed two separate fee

agreements - one for her federal court case, and another for her

administrative case.          See Docket No. 22 at 1-2.

      The Court has reviewed both of the fee agreements signed by

Plaintiff (Docket Nos. 18-3, 22-1).                 The fee agreement to which

Defendant     refers     is    the     fee    agreement      governing    counsel’s

representation of Plaintiff in federal district court.                   See Docket

No.   18-3    (titled    “Fee    Contract       -   Federal    District    Court”).


                                         -5-
Plaintiff signed a separate fee agreement for her representation

before the Social Security Administration. See Docket No. 22-1 (“I

employ   [counsel]    to   represent    me     before    the    Social   Security

Administration (SSA) in my Social Security Disability (SSD) case,

Supplemental   Security      Income    (SSI)    case,     or    both.”).        This

agreement contains its own 25 percent fee cap.                 Id.   Accordingly,

it would seem that the aggregate fee, which exceeds 25 percent of

Plaintiff’s past due benefits, would not violate the district court

fee agreement, because that fee agreement applies only to fees

awarded pursuant to § 406(b).

     However, the Court notes that the district court fee agreement

contains the following language: “In no case will the fee that

comes out of the back benefits paid on my account be greater than

25% of back benefits (including the fee paid for work on my case

before the Social Security Administration).”              Docket No. 18-3 at 1

(emphasis   added).        This   language     arguably     implies      that    the

25 percent cap applies to the combined fee under § 406(a) and

§ 406(b), and makes application of the 25 percent cap provided in

the district court fee agreement unclear.               The Court need not and

does not resolve this issue because, as noted by Plaintiff’s

counsel, he must return $6,530.00 of the fee award to Plaintiff.

See Docket No. 22 at 2.       This reduces the amount paid to counsel

pursuant to § 406(b) to $3,794.75.           Therefore, the total fee paid

to counsel under both § 406(a) and § 406(b) would be $13,794.75,


                                      -6-
and is less than $13,917.25, or 25 percent of Plaintiff’s past due

benefits. See also Stein v. Commissioner, No. 15-CV-6753-FPG, 2019

WL 4409337, at *2 (W.D.N.Y. Sept. 16, 2019) (“the § 406(a) fees

that counsel may receive are purely speculative because the SSA has

not ruled on his petition yet.    To adjust counsel’s § 406(b) fee in

light of § 406(a) fees that he might obtain could result in an

overall fee award that is much lower than the 25% cap.”).

IV.         Conclusion

      For the reasons discussed above, the Court grants Plaintiff’s

Motion for Attorney’s Fees (Docket No. 18).     Plaintiff is awarded

attorney’s fees in the amount of $10,324.75, which represents 18.53

percent of the total past due benefits awarded to Plaintiff.     The

Commissioner is directed to release these funds.     Upon receipt of

the § 406(b) fee, Plaintiff’s counsel shall return to Plaintiff the

previously-received $6,530.00 in attorney’s fees paid pursuant to

the EAJA.

      IT IS SO ORDERED.

                                      S/Michael A. Telesca
                                   ______________________________
                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge
DATED:      January 16, 2020
            Rochester, New York




                                  -7-
